Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Michael J. Cornelison (Reg. No. 40,395) on 5/26/2022.
The application has been amended based on the amendment filed on 5/26/2022 as follows: 








(Currently Amended) Apparatus for providing display of exchanged messages, said apparatus comprising:
a memory for storing said messages; and
at least one processor for:
a) providing display of said messages, wherein said messages are exchanged between a plurality of participants, said messages are exchanged within channels, said channels include a first channel with a first message stream and a second channel with a second message stream, wherein text to be included in a first of said messages is received into a text entry bar from a first of said participants a) while in said first channel, and b) after said second channel has been created, wherein a second of said participants is allowed to communicate in said first channel, and a third of said participants is allowed to communicate in said second channel;
b) receiving a designation from said first of said participants, prior to said first of said messages being transmitted in said first channel and after said second channel has been created, that said first of said messages is to be transmitted in said second channel;
c) transmitting said first of said messages i) in said first message stream in said first  channel;  and ii) in said second message stream in said second channel after receiving and based on said designation so that said first of said messages appears in said first message stream and said second message stream; 
d) after transmitting said first of said messages in said first channel and said second channel, indicating in at least one of said first channel or said second channel that said first of said messages was transmitted in more than one of said channels; and
e) allowing said second of said participants while in said first channel and said  third of said participants while in said second channel to reply to said first of said messages,
wherein at least one of said messages that appears in said second channel is excluded from appearing in said first channel,
wherein at least one of a) said second of said participants is not included in said second channel; or b) said third of said participants is not included in said first channel, when said first of said messages is transmitted, and
wherein when said designation is received in step b) for an initial occurrence in time of a plurality of chronologically different times that said designation is received, messages have already been exchanged in said second channel.
(Cancelled).
(Cancelled).
(Cancelled).
(Cancelled).
(Previously Presented) Apparatus according to claim 1, wherein said second of said participants receives said first of said messages and replies with a response that is visible to only said first of said participants and said second of said participants.
(Cancelled).
(Cancelled).
(Previously Presented) Apparatus according to claim 1, wherein replying to said first of said message is initiated through physical interaction with a display that is displaying said first of said messages.
(Previously Presented) Apparatus according to claim 1, wherein said second of said participants replies with a first response, a fourth of said participants replies to said first of said messages in said first channel with a second response, and wherein said first response and said second response are displayed in a manner so that said first response and said second response are grouped together in said first channel.
(Cancelled).
(Previously Presented) Apparatus according to claim 1, wherein said designation is performed by said first of said participants inserting one or more characters in said first of said messages to indicate that said first of said messages is to be sent to said first channel and to said second channel.
(Cancelled).
(Previously Presented) Apparatus according to claim 1, wherein when said second of said participants replies with a third response, said third response is visible to not all but less than all of said plurality of participants that participate in said first channel.
(Cancelled).
(Previously Presented) Apparatus according to claim 1, wherein said first of said participants indicates with physical action that said first of said messages is to be transmitted to ones of said channels that includes said first channel and said second channel.
(Cancelled).
(Cancelled). 
(Currently Amended) A method of providing display of exchanged messages, said method comprising the steps of:
a) providing display of said messages, wherein said messages are exchanged between a plurality of participants, said messages are exchanged within channels, said channels include a first channel with a first message stream and a second channel with a second message stream, wherein text to be included in a first of said messages is received into a text entry bar from a first of said participants a) while in said first channel, and b) after said second channel has been created, wherein a second of said participants is allowed to communicate in said first channel, and a third of said participants is allowed to communicate in said second channel;
b) receiving a designation from said first of said participants, prior to said first of said messages being transmitted in said first channel and after said second channel has been created, that said first of said messages is to be transmitted in said second channel;
c) transmitting said first of said messages i) in said first message stream in said first channel; and ii) in said second message stream in said second channel after receiving and based on said designation so that said first of said messages appears in said first message stream and said second message stream;
d) after transmitting said first of said messages in said first channel and said second channel,  indicating in at least one of said first channel or said second channel that said first of said messages was transmitted in more than one of said channels; and
e) allowing said  second of said participants while in said first channel and said  third of said participants while in said second channel to reply to said first of said messages,
wherein at least one of said messages that appears in said second channel is excluded from appearing in said first channel,
wherein at least one of a) said second of said participants is not included in said second channel; or b) said third of said participants is not included in said first channel, when said first of said messages is transmitted, and
wherein when said designation is received in step b) for an initial occurrence in time of a plurality of chronologically different times that said designation is received, messages have already been exchanged in said second channel.
(Cancelled).
(Cancelled).
(Previously Presented) Apparatus according to claim 1, wherein responsive to physical interaction with a screen providing said display of said messages, said first channel and said second channel are identified as having transmitted therein said first of said messages and said second of said messages. 
(Previously Presented) Apparatus according to claim 1, wherein when said second of said participants replies with a third response to said first of said messages in said first channel, said third response is also transmitted in said second channel. 
(Previously Presented) Apparatus according to claim 1, wherein
said second of said participants replies in said first channel with a first response, 
said third of said participants replies in said second channel with a second response,
said first response is visible in said first channel and is prevented from being displayed in said second channel;
said second response is visible in said second channel and is prevented from being displayed in said first channel. 
(Previously Presented) Apparatus according to claim 1, wherein at least one of said third of said participants is specified by said first of said participants as being authorized to receive said first of said messages; or a fourth participant included in said second channel that is not authorized to receive said first of said messages is prevented from viewing said first of said messages.
(Previously Presented) Apparatus according to claim 1, wherein said first of said messages is transmitted in said first channel by default. 
(Previously Presented) Apparatus according to claim 1, wherein said first of said messages is transmitted in said first channel after said first of said participants selects said first channel for transmitting said first of said messages. 
(Previously Presented) Apparatus according to claim 1, wherein all but said first of said participants is prevented from receiving said first of said message in said first channel. 
(Previously Presented) Apparatus according to claim 1, wherein receiving said designation includes identifying said second channel as being where said first of said messages is to be transmitted.
(Previously Presented) Apparatus according to claim 1, wherein said indication is provided in said first channel and said second channel.
31.	(Previously Presented) A method according to claim 19, wherein said second of said participants receives said first of said messages and replies with a response that is visible to only said first of said participants and said second of said participants.
32.	(Previously Presented) A method according to claim 19, wherein replying to said first of said message is initiated through physical interaction with a display that is displaying said first of said messages. 
33.	(Previously Presented) A method according to claim 19, wherein said second of said participants replies with a first response, a fourth of said participants replies to said first of said messages in said first channel with a second response, and wherein said first response and said second response are displayed in a manner so that said first response and said second response are grouped together in said first channel.
34.	(Previously Presented) A method according to claim 19, wherein said designation is performed by said first of said participants inserting one or more characters in said first of said messages to indicate that said first of said messages is to be sent   to said first channel and to said second channel.
35.	(Previously Presented) A method according to claim 19, wherein when said second of said participants replies with a third response, said third response is visible to not all but less than all of said plurality of participants that participate in said first channel. 
36.	(Previously Presented) A method according to claim 19, wherein said first of said participants indicates with physical action that said first of said messages is to be transmitted to ones of said channels that includes said first channel and said second channel. 
37.	(Previously Presented) A method according to claim 19, wherein said first of said participants is authorized to participate in said first channel and said second channel as a condition of transmitting said first of said messages in said first channel and said second channel.
38.	(Previously Presented) A method according to claim 19, wherein responsive to physical interaction with a screen providing said display of said messages, said first channel and said second channel are identified as having transmitted therein said first of said messages and said second of said messages.
39.	(Previously Presented) A method according to claim 19, wherein when said second of said participants replies with a third response to said first of said messages in said first channel, said third response is also transmitted in said second channel.
40.	(Previously Presented) A method according to claim 19, wherein: 
said second of said participants replies in said first channel with a first response, 
said third of said participants replies in said second channel with a second response,
said first response is visible in said first channel and is prevented from being displayed in said second channel;
said second response is visible in said second channel and is prevented from being displayed in said first channel.
41.	(Previously Presented) A method according to claim 19, wherein at least one of said third of said participants is specified by said first of said participants as being authorized to receive said first of said messages; or a fourth participant included in said second channel that is not authorized to receive said first of said messages is prevented from viewing said first of said messages.
42.	(Cancelled). 
43.	(Previously Presented) A method according to claim 19, wherein said first of said messages is transmitted in said first channel after said first of said participants selects said first channel for transmitting said first of said messages.
44.	(Previously Presented) A method according to claim 19, wherein all but said first of said participants is prevented from receiving said first of said message in said first channel.
45.	(Previously Presented) A method according to claim 19, wherein receiving said designation includes identifying said second channel as being where said first of said messages is to be transmitted.
46.	(Cancelled). 
47.	(Cancelled). 
48.	(Cancelled).
49.	(Cancelled). 
50.	(Cancelled).  
51.	(Cancelled). 
52. 	(Previously Presented) Apparatus according to claim 1,wherein prior to receiving said designation, said second channel exists, and ones of said messages that are transmitted in said first channel while said second channel exists are prohibited from appearing in said second channel, and after receiving said designation and based on said designation, said apparatus transitions from i) said ones of said messages that are transmitted in said first channel while said second channel exists being prohibited from appearing in said second channel to ii) others of said messages transmitted in said first channel while said second channel exists being permitted to appear in said second channel and are received by said third of said participants in said second channel.
53. 	(Previously Presented) A method according to claim 19, wherein prior to receiving said designation, said second channel exists, and ones of said messages that are transmitted in said first channel while said second channel exists are prohibited from appearing in said second channel and after receiving said designation and based on said designation, said apparatus transitions from i) said ones of said messages that are transmitted in said first channel while said second channel exists being prohibited from appearing in said second channel to ii) others of said messages transmitted in said first channel while said second channel exists being permitted to appear in said second channel and are received by said third of said participants in said second channel.
54.	(Previously Presented) Apparatus according to claim 1, wherein a chronologically initial message that is in said second channel is not transmitted by said first user in both said first channel and said second channel.
55.	(Previously Presented) A method according to claim 19, wherein a chronologically initial message that is in said second channel is not transmitted by said first user in both said first channel and said second channel.



Allowable Subject Matter

Claims 1, 6, 9-10, 12, 14, 16,1 9, 22-41, 43-45 and 52-55 are allowed.

Reasons for Allowance

In interpreting the claim(s), in light of the specification filed on 6/21/2018, the examiner finds the claimed invention to be patentably distinct from the prior art(s) of record.
The following is an examiner’s statement of reason(s) for allowance:
The independent claims 1 and 19 contains combined sequence of steps for providing display for exchanged messages, these claimed sequence of steps includes various different combination of features such as, displaying messages exchanged between participants within first channels and second channels that includes first message streams and second message stream, at least one of the participant of the first channel is not included in the second channel or one of the participant of the second channel is not included in first channel, message text is received via text entry bar from the participants while in the first channel and after the second channel has been created, a designation is received at the initial time from participant of the first channel that the message is also to be transmitted in the second channel, before the message is transmitted in first channel and after the second channel has been created with messages having already been exchanged in the second channel, based on received designation the message is transmitted in and appears in the message streams of both the first channel and the second channel, after the transmitting of message in the first channel and second channel, indicating in one of the channel that message was transmitted in more than one the channels, allowing participants of the first channel and participants of the second channel to reply to the messages, excluding some of the messages that appears in second channel from appearing in the first channel, these various different features creates unusual combination, no prior art discloses or renders obvious the combination of features of the invention recited in claims 1 and 19, in network environment.           

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Correspondence Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736. The examiner can normally be reached M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423